It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is, reversed, for error in affirming the judgment of the court of common pleas of said Franklin county. And this court proceeding to render the judgment said circuit court should have rendered, it is ordered that the judgment of the said court of common pleas be, and the same hereby is, reversed, and the verdict set aside for error in overruling the motion for a new trial on the ground that the court erred, in refusing to charge the jury as requested by the defendant in its first and third special requests, and that this cause is remanded to said court for further proceedings according to law.
*588Shauck, C. J., Price, Crew, Summers, Spear and Davis, JJ., concur.